United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 16-3857
                       ___________________________

                               Richard Lee Wann,

                      lllllllllllllllllllllPlaintiff - Appellant,

                                          v.

  St. Francois County, Missouri; V. Kenneth Rohrer, an individual, St. Francois
   County Public Administrator, and Former Temporary Guardian Ad Litem of
     Richard Lee Wann; Edward Pultz, an individual, and Attorney for Public
Administrator V. Kenneth Rohrer; Brice Reed Sechrest, an individual, and Former
  Attorney for Richard Lee Wann; Shawn Ragan McCarver, an individual, and
 Associate Judge for the Circuit Court of St. Francois County, Missouri, Probate
  Division; Farmington Missouri Hospital Company, LLC, a Missouri Domestic
Limited Liability Company; Ahmad Ardekani, M.D., an individual; Nicole Rotter,
MSW, an individual; Americare at Maplebrook Assisted Living, LLC, a Missouri
                      Domestic Limited Liability Company,

                     lllllllllllllllllllllDefendants - Appellees.
                                      ____________

                   Appeal from United States District Court
                 for the Eastern District of Missouri - St. Louis
                                 ____________

                          Submitted: October 13, 2017
                            Filed: October 17, 2017
                                 [Unpublished]
                                ____________
Before COLLOTON, BOWMAN, and KELLY, Circuit Judges.
                        ____________

PER CURIAM.

       Richard Wann appeals a series of orders in which the district court1 rebuffed
his efforts to amend his complaint. We do not read the relevant portion of the district
court’s scheduling order—“Any other motion to amend the complaint shall be filed
no later than June 1, 2016”—as pre-approving an amendment, eliminating the need
to request leave to amend, or otherwise authorizing the filing of an amended
complaint without an accompanying motion for leave. See Fed. R. Civ. P. 15(a)(2)
(except within defined windows not relevant here, “a party may amend its pleading
only with the opposing party’s written consent or the court’s leave”); cf. United States
v. Mask of Ka-Nefer-Nefer, 752 F.3d 737, 742 (8th Cir. 2014) (“[A] district court in
granting a motion to dismiss is not obliged to invite a motion for leave to amend if
plaintiff did not file one.”). Wann’s motion for reconsideration of the order striking
his unauthorized amended complaint did not contain any argument for granting leave
to amend, so the district court did not abuse its discretion by denying it. See Popoalii
v. Corr. Med. Servs., 512 F.3d 488, 497 (8th Cir. 2008).

       Wann also purports to challenge the district court’s refusal to alter the
judgment to specify that the dismissal of some of his claims was without prejudice.
That issue is not properly before us, because Wann did not file a notice of appeal
from the relevant order or supplement his already-filed notice to include it. See
Burgess v. Suzuki Motor Co., 71 F.3d 304, 306 (8th Cir. 1995) (requirement that
notice of appeal identify order being appealed is jurisdictional); see also Fed. R. App.
P. 3(c)(1)(B), 4(a)(4)(B)(ii). Even if we construe Wann’s argument as challenging
the judgment itself, as distinct from the denial of his motion to “correct” it, we agree

      1
       The Honorable Catherine D. Perry, United States District Judge for the Eastern
District of Missouri.

                                          -2-
with the district court that there is no error. Federal Rule of Civil Procedure 41(b)
specifies that unless the dismissal order states otherwise, a dismissal for failure to
state a claim operates as an adjudication on the merits, and the judgment simply made
this explicit. We decline to address the arguments raised for the first time in Wann’s
reply brief. See Mahaney v. Warren County, 206 F.3d 770, 771 n.2 (8th Cir. 2000)
(per curiam).

      The judgment of the district court is affirmed.
                     ______________________________




                                         -3-